On Petition for a rehearing.
This case is now before this Court on a petition for a rehearing seasonably filed by Hattie M. Clardy, defendant and cross-complainant below and appellant here.
On December 16, 1938, Hobart Clardy filed an original bill in the Circuit Court of Davidson County, seeking an absolute divorce from his then wife, the defendant Hattie M. Clardy. On January 10, 1939, the defendant Hattie M. Clardy answered the bill of complainant, and filed her answer as a cross-bill, seeking divorce, alimony, etc., from the cross-defendant Hobart Clardy. The cross-defendant filed an answer to the cross-bill on January 13, 1939. The statutory causes of divorce alleged in the bill and cross-bill, respectively, were cruel and inhuman treatment.
On February 16, 1939, the cause was heard by the Judge of the Circuit Court of Davidson County, without a jury, on the aforesaid pleadings and the testimony of witnesses examined in open court, and was taken under advisement by the Court.
On February 21, 1939, a decree was pronounced and entered by *Page 614 
the Circuit Court, sustaining the original bill of complainant Hobart Clardy and granting him an absolute divorce from the defendant Hattie M. Clardy, upon the ground that the defendant and cross-complainant had been guilty of such cruel and inhuman treatment or conduct towards the complainant as to render it improper and unsafe for him longer to cohabit with her. The Circuit Court also dismissed the cross-bill of Hattie M. Clardy — holding that it had not been sustained by the proof.
The Trial Court overruled a motion for a new trial on behalf of Hattie M. Clardy, and she appealed to this Court, where the case was heard on the regular call of the docket, and, on October 28, 1939, an opinion was filed and a decree entered overruling the appellant's assignments of error and affirming the decree of the Circuit Court.
In the petition for a rehearing (filed October 31, 1939), petitioner calls attention to the fact that no mention was made in the opinion of this Court of a letter, dated January 17, 1939, which the complainant Hobart Clardy admitted, in his testimony,
he had written and sent to defendant's brother, William Mitchell, which letter is characterized in appellant's petition to rehear as "libelous" "falsely charging appellant with commission of a felony (concealing stolen property)."
Then, noting the fact that it is stated in the opinion of this Court that "we further find that the allegations of the cross-bill of appellant Hattie M. Clardy are not sustained by the proof," the petitioner states that, "It thus appears that said letter was overlooked by your Honors in the consideration and decision of the case, because we cannot believe that your Honors intend to hold that said allegation or charge was not sustained by the proof, when there was no denial thereof by appellee, and no attempt by appellee to justify said libel."
In the preparation of our former opinion in this case, we did not overlook the fact that, in his testimony (on cross-examination), Hobart Clardy, the complainant below, admitted that he wrote the letter mentioned in the petition to rehear as aforesaid; but we were then, and are now, of the opinion that the testimony with respect to said letter could not properly be given any consideration in the determination of the issues in the case, for the reasons which will now be stated.
(a) No reference was made to said letter in the answer and cross-bill of Hattie M. Clardy, or in any pleading by either of the parties, on which the case was tried below, although the pleadings of complainant and defendant, respectively, were replete with specifications, in much detail, of alleged cruel and inhuman acts and conduct of the adversary party.
It is required by section 8430 of the Code, that the bill or petition in a suit for divorce, "shall set forth particularly and specifically the causes of the complaint, with circumstances of time and place, with reasonable certainty." *Page 615 
In view of the statute just cited, it was held in Beard v. Beard, 3 Tenn. App. 392, and other cases there cited, that if a petition for divorce charges cruel and inhuman treatment in the language of the statute prescribing causes of divorce, but it does not set forth particularly and specifically the causes of complaint, with circumstances of time and place, with reasonable certainty, "proof becomes irrelevant and useless, and no decree for divorce can be made."
It is a necessary corollary of the rule thus declared in Beard v. Beard, supra, and the other cases there cited, that a divorce will not be granted upon evidence of an instance of cruel treatment not mentioned in the pleadings. This is a specific application of the elementary rule that proof without pleadings will not support a decree. "Every fact essential to the complainant's title to maintain the bill, and obtain the relief, must be stated in the bill, otherwise the defect will be fatal. For no facts are properly in issue unless charged in the bill; and of course no proofs can generally be offered of facts not in the bill; nor can relief be granted for matters not charged; although they may be apparent from evidence; for the Court pronounces its decrees secundum allegata et probata. The reason of this is, that the defendant may be apprised by the bill what the charges and allegations are against which he is to prepare his defense. If the rule were otherwise, the defendant would not only not know what charges he would be required to meet, but the complainant, by thus failing to inform the defendant, would be taking advantage of his own wrong. Besides, the Court has no jurisdiction of any matter not contained in the pleadings; and if the Chancellor should assume to make an adjudication not justified by the pleadings, his decree would be coram non judice, and void on the face of the proceedings; and this would be so, even though the facts proved would have abundantly supported the decree had there been pleadings justifying the proof." Gibson's Suits in Chancery (4 Ed.), sec. 142.
(b) As before stated, this cause was tried on February 16, 1939, in the Court below, on the pleadings and proof (which pleadings contained no mention of the aforesaid letter) and the Court took the case under advisement until February 21, 1939, when the aforesaid decree granting complainant a divorce from the defendant, and dismissing defendant's cross-bill, was pronounced and entered. On the latter date (which was five days after the trial), the defendant moved for leave to file an amended and supplemental cross-bill, which motion was overruled by the Trial Court, as shown by the minute entry as follows:
"This cause came on to be heard upon the following motion to-wit:
"`In the above styled case defendant Hattie M. Clardy "moved for leave of Court to file Amended and Supplemental Cross-bill, as per copy hereto attached.'" *Page 616 
"Upon the argument of counsel and due consideration thereof the Court overrules said motion.
"To the action of the Court in overruling said motion the defendant and cross-complainant excepts."
On February 22, 1939, the defendant and cross-complainant filed a "motion for rehearing" (described in the minutes below as a motion "for a new trial"), which motion was overruled by the Trial Court. The third paragraph of said motion was as follows:
"The Court erred in refusing to allow filing of Amended and Supplemental Bill offered by defendant and cross-complainant Hattie M. Clardy, which said bill is hereto appended marked Exhibit "A," as a part hereof, and is again submitted, to the Court for filing in said case."
The aforesaid motion and the offered amended and supplemental bill (exhibit "A" to the motion) were preserved by the bill of exceptions, and it appears from said exhibit that it was therein alleged that, on January 17, 1939, and subsequent to the date of filing said original cross-bill herein, said Hobart Clardy wrongfully, unlawfully, falsely and maliciously charged cross-complainant with the felonious crime of concealing stolen cigarettes, in a letter written on said date and delivered to her brother William Mitchel, on or about said date, for the purpose of intimidating her and preventing her from prosecuting her said cross-bill.
The record does not disclose the specific ground or grounds upon which the Trial Judge rested his ruling in declining to permit the cross-complainant to file the offered amended and supplemental cross-bill; but the absence of an explanation of the failure of the cross-complainant to ask leave to file sameat an earlier date (when the record shows that she had full knowledge of said letter before the trial below) afforded a sufficient reason for such ruling.
After issues are made up by pleadings, an application to file an amended and supplemental bill should be made at the earliest opportunity after the necessity for it becomes known, and all delays must be explained by affidavit. Gibson's Suits in Chancery (4 Ed.), sec. 678, subsec. 4, and sec. 685, subsec. 3.
(c) But the action of the Trial Court in overruling the motion of defendant for leave to file an amended and supplemental cross-bill is not open for review by this Court, for the reason that appellant has not assigned such ruling as error. Appellant's assignments of error are, in full, as follows:
                     "Assignments of Error.
"I. There is no evidence to sustain the judgment and finding in favor of the plaintiff and cross-defendant Hobart Clardy.
"II. The judgment and findings of the Court are against the preponderance of the evidence in the case, which preponderates in *Page 617 
in favor of defendant and cross-complainant Hattie M. Clardy.
"III. The Court erred in sustaining plaintiff's bill, and in not sustaining defendant's cross-bill with appropriate alimony and attorney's fee to defendant."
We find nothing in appellant's assignments of error which could be construed or interpreted as an assertion that the Trial Court erred in his ruling upon defendant's motion for leave to file an amended and supplemental cross-bill; and, without the supplemental cross-bill there was no pleading which would justify the consideration of the evidence relating to the aforesaid letter. Such evidence was "irrelevant and useless," and a decree for divorce could not be predicated thereon in this case.
For the reasons stated, the petition for a rehearing must be denied.
Petitioner has coupled with her petition for a rehearing a motion for an allowance of alimony pending the appeal to this Court, and for a reasonable fee for the services of her attorneys incident to the appeal.
On motion of the defendant and cross-complainant, the Trial Court ordered and decreed (on January 14, 1939) that the complainant, Hobart Clardy, pay into Court, on the 9th and 23rd of each month, the sum of $8 as alimony pendente lite, the first payment to be made on January 23, 1939, and also the sum of $25 as a reasonable attorney's fee for cross-complainant's attorney — said attorney's fee to be paid on January 23, 1939.
Presumably, the aforesaid attorney's fee was paid, and the alimony pendente lite was paid as thus ordered until the final decree below on February 25, 1939, as there is no suggestion to the contrary in the record.
There is no statute of this State providing for the allowance of alimony and "suit money" pendente lite; but it was held in the leading case of Thompson v. Thompson, 3 Head 527, that the trial court has inherent jurisdiction to make such allowance "whenever a proper case shall be presented." In that case the wife sued her husband for divorce, but, before answer was filed, the complainant, by written order to the clerk out of term time, directed the dismissal of her bill. At the ensuing term of the court, the Chancellor made an order that defendant pay certain specified sums to the complainant's solicitors as fees for their services in preparing the bill and attending to the case for complainant up to the dismissal of the suit. The defendant appealed, and in its opinion the Supreme Court said:
"According to the course of decision in this State, in a divorce case brought by or against the wife, if she be not possessed of sufficient separate property or means of her own, adequate to her support, and to defray the expenses of the suit, she is entitled, as against her husband, to alimony pendente lite, and also to such amount of money as *Page 618 
shall be necessary to defray the reasonable expenses of the suit, including counsel fees. If this were not so, the wife, destitute of means of her own, would be denied justice. If, however, she has adequate means of her own, no such allowances will be made pending the suit. Bishop on Marriage and Divorce, secs. 571, 572, et seq.
"This doctrine is subject, however, to the qualification, that the wife is prosecuting or defending the suit in good faith. If it be apparent, that her suit is without any just or reasonable foundation, and that her cause is prompted by motives of malice, or oppression, towards her husband, no allowance ought to be made to her for any purpose.
"The husband is not liable, upon general principles of law, to defray the wife's expenses of suit, or counsel fees, in such a case. His liability arises out of the incidental power of the Court to provide for enabling the wife to prosecute or defend the suit, whenever a proper case shall be presented.
"But where the wife, as actor, has voluntarily and understandingly dismissed her suit, the husband cannot be charged with her expenses of suit or counsel fees; more especially is this so, where the ground of dismissal is, the probability that the suit was unadvisedly instituted, and cannot be maintained.
"Upon the merits of the case, therefore, the order charging the defendant with payment of the wife's counsel fees, was unwarranted.
"The decree must be reversed."
In subsequent cases it seems to have been assumed, without discussion, that the Supreme Court has power to make an allowance of temporary alimony and "suit money" pending an appeal, upon "proper application" (Shy v. Shy, 7 Heisk., 125; Taylor v. Taylor, 144 Tenn. 311, 318, 232 S.W. 445; Lingner v. Lingner,165 Tenn. 525, 534, 56 S.W.2d 749); but, so far as we have discovered, such allowances have been made by the appellate courts only in cases where the wife was the successful party in the lower court. In 17 American Jurisprudence, page 444, section 557, it is said that, "Where the wife has been successful in the lower court, the merits of the controversy are prima facie with her and an allowance during the pending of such an appeal should be granted."
In Keezer on Marriage and Divorce, page 152, section 279, it is said that, "The presumption of the wife's innocence entitles her to temporary support and counsel fees whether she is the plaintiff or defendant."
In Ward v. Ward, 1 Tenn., Ch. 262, 263, and Lishey v. Lishey, 2 Tenn., Ch. 1, it was held that where the wife is suing for a divorce, no allowance can be made for alimony or counsel fees pendente lite unless her bill shows a prima facie case entitling her to the relief sought.
The sufficiency of the pleadings of appellant Hattie M. *Page 619 
Clardy, both defensive and offensive, is undoubted; but the case came to this Court with a presumption that the decree of the Circuit Court adverse to the truth of the averments in the appellant's pleadings was correct, unless this Court should find that the evidence preponderated against the decree. Code, sec. 10622; McCalla v. Rogers, 173 Tenn. 239, 243,116 S.W.2d 1022; Joest v. John A. Denie's Sons Co., 174 Tenn. 410, 416,126 S.W.2d 312, 314.
This Court held that the evidence did not preponderate against the decree of the Circuit Court, and concurred in, and affirmed, that decree; and no application was made here for alimony pending the appeal and for additional attorney's fees until this Court had so decreed.
In the case of Burrow v. Burrow, 6 Lea, 499, the opinion of the Court (by Judge Cooper) was, in full, as follows:
"The complainant in this divorce case has moved for an allowance for her support pendente lite, and to defray the expenses of the suit.
"The courts of this State do make an allowance for these purposes in all proper cases. It has been held not to be a proper case where the wife has adequate means of her own for her support, and to defray the expenses of the suit. So, when her suit is without any just or reasonable foundation: Thompson v. Thompson, 3 Head, 527. `It would be unreasonable,' says Chancellor Walworth, `to compel the defendant to furnish the means of carrying on a suit which the court must see cannot be sustained:' Wood v. Wood, 2 Paige [N.Y.], 454.
"Upon examining the record in this case, we think the suit is without any just or reasonable foundation, and cannot be sustained.
"The learned counsel for the complainant may, by his argument on the final hearing, convince us that we are in error in this conclusion, but until then the application cannot be entertained.
"Motion rejected."
It results that the petition for a rehearing is denied and dismissed, and inasmuch as both the Circuit Court and this Court has found and decreed that the defense of the present petitioner, Hattie M. Clardy, to the bill of the complainant below, and the averments of her cross-bill, are "without any just and reasonable foundation," it likewise results that her application for alimony pending the appeal and for additional attorneys' fees must be denied and overruled.
The costs incident to the petition will be adjudged against the petitioner, Hattie M. Clardy.
Crownover and Felts, JJ., concur.